233 S.W.3d 779 (2007)
Arthur WHITE, Claimant/Appellant,
v.
SPECTAGUARD ACQUISITION, L.L.C., Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 88983.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Richard Cameron Homire, Valley Park, MO, for appellant.
Marilyn Gail Green, Jefferson City, MO, for Division of Employment Security.
Spectaguard Acquisition, L.L.C., Garden City, NY, pro se.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANETTE A. BAKER, J.

ORDER
PER CURIAM.
Appellant Arthur White ("Employee") appeals the decision of the Labor and Relations Commission (the "Commission"), upholding the decision of the Appeals Tribunal of the Division of Employment Security, finding that White was discharged from Spectaguard Acquisition, L.L.C. (the "Employer") due to misconduct and therefore, was disqualified from receiving unemployment benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).